Title: From James Madison to the South Carolina Legislature, 10 October 1812
From: Madison, James
To: South Carolina Legislature


Ocr. 10. 1812
I have recd. fellow Citizens, your joint address transmitted by the President and Speaker.
In the unanimous determination to support the war in which our Country is engaged, you have given a conspicuous proof of your fidelity to the national rights, and sensibility to the national character. It is a war worthy of such a determination; having its origin neither in ambition, nor in vain glory; and for its object, neither an interest of the Govt. distinct from that of the people; nor an interest of a part of the people, in opposition to the welfare of the whole. It is a war which was forced by persevering injustice, on exhausted forbearance. And having been called for by the public voice, every motive ought to be felt, to bear its necessary pressure with cheerfulness, and to prosecute it with zeal to a successful issue.
The approbation you have been pleased to express, of the agency which fell to my lot, in resorting to the only mode left of maintaining for our Country the rights and the rank of our Independent Nation, claims my acknowledgments. I tender them, with my fervent wishes that a general emulation & exertion of the patriotism exhibited by the Legislature of South Carolina, may speedily secure to the U. States, the blessings of a just and honorable peace.
